Case 3:20-cv-02265-L-MSB Document 1-2 Filed 11/20/20 PageID.9 Page 1 of 10




     LINCOL~ GUSTAFSON & CERCOS, LLP
     ATTORNEYS AT LAW
2    550 West "C" Street, Suite 1400
     San Diego, California 92101
3    (619) 233-1150/ Fax: (619) 233-6949
4    THEODORE R. CERCOS, ESQ. (SBN 128732)
     tcercos@lgclawoffice.com
5    MONIC'A J. YOON, ESQ. (SBN 238256)
     myoon@lgclawoffice.com
6
     Attorneys for Defendant, TARGET CORPORATION
 7

 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10

11   DENICE HENDERSON;                                      '20CV2265
                                                  Case No.: _  _ _ _L_ _MSB
                                                                         __
12                Plaintiff,                      DECLARATION OF THEODORE R.
                                                  CERCOS IN SUPPORT OF
13         vs.                                    DEFENDANT TARGET
                                                  CORPORATION'S NOTICE OF
14   TARGET CORPORATION; and                      REMOVAL OF ACTION UNDER 28
     DOES 1-10, inclusive                         U.S.C. § 1441(b) (DIVERSITY)
15
                  Defendants.
16
17         I, Theodore R. Cercos, declare as follows:
18         1.     I am an attorney duly licensed to practice law before all the courts of the
19   State of California and the Southern District of California. I am a partner in the law firm
20   of Lincoln, Gustafson & Cercos, LLP, attorneys of record for Defendant TARGET
21   CORPORATION (hereinafter, "Defendant" or "Target"). I am personally familiar with
22   the within stated facts and would and could testify based upon personal knowledge of
23   the same, and as to those facts stated on information and belief, I believe them to be true.
24         2.     A ttue and correct copy of the Complaint filed by Plaintiff Denice
25   Henderson (hereinafter, "Plaintiff') in the Superior Court of the State of California for
26   the County of San Diego, entitled Denice Henderson v. Target Corporation, Case
27   Number 37-2020-00035445-CU-PO-CTL, and served on Defendant on October 21,
28   2020 is attached hereto as Exhibit "A".

       DECLARATION IN SUPPORT OF DEFENDANT'S NOTICE OF REMOVAL UNDER 28 USC§ 1441(b)
 Case 3:20-cv-02265-L-MSB Document 1-2 Filed 11/20/20 PageID.10 Page 2 of 10




            3.     A true and correct copy of the Summons that was served with the above-
 2   referenced Complaint on Defendant is attached hereto as Exhibit "B".
 3          4.     On information and belief, Defendant was served with a copy of the
 4   Summons and Complaint on or about October 21, 2020.
 5          5.     Defendant has not yet answered Plaintiff's Complaint.
 6          6.     The amount in controversy is not stated in the Complaint.
 7          7.     Plaintiff provided a pre-litigation settlement demand of $500,000.
 8          8.     On information and belief, Plaintiff's claimed medical bills amount to at
 9   least $116,000.
10          9.    In a telephone conversation on or about November 18, 2020, Plaintiff's
11   counsel confirmed to me that the amount in controversy in this case is in excess of
12   $75,000. I informed Plaintiff's counsel of Defendant's intent to remove the case to
13   Federal Court and Plaintiff's counsel did not object to removal.
14          10.   On information and belief, Plaintiff is, and at all times relevant herein was,
15   a citizen of California.
16          11.   On information and belief, Defendant was and is a corporation incorporated
17   under the laws of the State of Minnesota, having its principal place of business in the
18   State of Minnesota, and is the only Defendant that has been served with the Summons
19   and Complaint in this action.
20         12.    On information and belief, Defendant's corporate headquarters are located
21   in the State of Minnesota, where the company's executive and administrative functions
22   are performed.
23         13.    This Notice of Removal rs filed less than one (I) year after the
24   commencement of the action.
25         14.    This Notice of Removal is filed less than 30 days after Plaintiff's Complaint
26   was served on Target.
27         15.    This Notice of Removal is filed less than 30 days after Plaintiff's counsel
28   confirmed to me that Plaintiff is seeking damages in excess of $75,000 in this case.
                                          2
      DECLARATION IN SUPPORT OF DEFENDANT'S NOTICE OF REMOVAL UNDER 28 USC§ 144l(b)
Case 3:20-cv-02265-L-MSB Document 1-2 Filed 11/20/20 PageID.11 Page 3 of 10




            16.   Defendant is serving a written notice of the removal to all adverse parties,
 2   including Plaintiff, and will file a copy of the notice with the clerk of the Superior Court
 3   of the State of California, County of San Diego, where this action is currently pending.
 4

 5         I declare under penalty of perjury under the laws of the United States and the
 6   State of California that the foregoing is true and correct, and if called upon to testify to
 7   the facts thereto, could and would do so competently.
 8

 9         Executed on November 20, 2020, in San Diego, California.
10
11                                                  ls/Theodore R. Cercos
                                                    THEODORE R. CERCOS
12

13

14
15

16
17

18

19

20
21

22
23

24

25

26
27

28
                                          3
      DECLARATION IN SUPPORT OF DEFENDANT'S NOTICE OF REMOVAL UNDER 28               use § I 44 l(b)
Case 3:20-cv-02265-L-MSB Document 1-2 Filed 11/20/20 PageID.12 Page 4 of 10




                      EXHIBIT A
         Case 3:20-cv-02265-L-MSB Document 1-2 Filed 11/20/20 PageID.13 Page 5 of 10


                                                                                                                                           .
                                                                                                                                    PLD Pl .001
~ORNEY OR PARTY WITHOUT ATTORNEY (Namo, State Bar number, and address):
                                                                                                                 FOR COURT USE ONLY
       Daniel Petrov (SBN 254316) Christine Palcisko (SBN 297575)
       Petrov Law Firm
       1320 Columbia Street Suite 200
       San Diego, CA 92101
              TELEPHONE NO:         619.344.0360            FAX NO. {Opd,,,,ol)c   619,377.7668
             •
  E-MAIL AD Ress fOpliona1J:        daniel@petrovlawfirm.com                                         ELECTRONICALLY FILED
                                                                                                       Superior Court of California,
       ATTORNEY FOR fNamoJ:         Plaintiff Denice Henderson                                            County of San Diego
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
                                                                                                                            • •
                                                                                                       10/0!i/2020 al 2: 4:26 PM
       STREET ADORES.$: 330 W. Broadway
                                                                                                       Cieri< of the Superior Court
       MAILING ADDRESS: 330 W. Broadway                                                              By Yvette Mapula, Deputy Cieri<
      CITY AND ZIP CODE: San Diego 92101
                 BRANCH NAME:       Central
                  PLAINTIFF: Denice Henderson


             DEFENDANT: Target Corporation


   [8J    DOES 1 TO 10
- COMPLAINT-Personal Injury, Property Damage, Wrongful Death
           • AMENDED (Number):
  Type (check all that apply):
   •   MOTOR VEHICLE            [8J OTHER (specify): Premises Liability; Negligence
            • Property Damage
        [8J Personal Injury
                                     D Wrongful Death
                                     D Other Damaaes (specify):
  Jurisdiction (check all that apply):                                                            CASE NUMBER:
   0 "ACTION IS A-LIMITED CIVIL CASE ·                                ..
       Amount demanded              does not  •
                                             exceed $10,000
                                D exceeds $10,000, but does not exceed $25,000
                                                                                                   37-2020-00035446- C U-P O-CTL
   [8J ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
   •   ACTION IS RECLASSIFIED by this amended complaint


           ••
             from limited to unlimited
             from unlimited to limited
1. Plaintiff (name or names): Denice Henderson
    alleges causes of action against defendant (name or names): Target Corporation

2. This pleading, including attachments and exhibits, consists of the following number of pages: 4
3. Each plaintiff named above is a competent adult
   a.      Dexcept plainliff (name):
            (1)          D
                       a corporation qualified to do business in California
            (2)          D
                       an unincorporated enlity (describe):
            (3)          D
                       a public entity (describe):
            (4) D a minor D an adult
                       (a) 0 for whom a guardian or conservator of the estate or a guardian ad !item has been appointed
                       (b)             D
                                 other (specify):
            (5)          D
                       other (specify):
    b.     D       except plainliff (name):
                   (1) D a corporation qualified to do business in California
                   (2) D an unincorporated enlity (describe):
                   (3) D a public entity (describe):
                   (4) D a minor D an adult
                            (a) 0 for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                            (b) D other (specify):
                   (5) D other (specify):

     D      Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                          Pae1of3
                                                                                                                       Code of CMI Procedure,§ 425.12
 Form Approved for Optional Use
   Judicial council of Californla
                                                      COMPLAINT-Personal Injury, Property              ~------,                  www.courtrnfo.ca.gov
PlD-PJ-001 {Rev. January 1. 2007]                         Damage, Wrongful Death                       American LegalNot. Inc.
                                                                                                        www.FormsWorld1ow.com
       Case 3:20-cv-02265-L-MSB Document 1-2 Filed 11/20/20 PageID.14 Page 6 of 10

                     ,_,......
                                                                                                                                               PLD-Pl-001
     SHORT TITLE:                                                                                             CASE NUMBER:

     Henderson v. Target Corporation, et al.


4.     D         Plaintiff (name):
                 is doing business under the fictitious name (specify}:


        and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person
      a.        [gJ except defendant (name): Target Corporation                   c.    D   except defendant (name):
                    {1) [8'J a business organization, form unknown                          (1}   D  a business organization, form unknown
                      (2)        D   a corporation                                          (2)   D  a corporation
                      (3)        D   an unincorporated entity (describe):                   (3)   D  an unincorporated entity (describe}:


                      (4)        D   a public entity (describe}:                            (4)   D    a public entity (describe):


                      (5)        D   other (specify):                                       (5)   D    other (specify):




      b.        D     except defendant (name):                                     d.   D   except defendant (name):
                      (1)        D
                               a business organization, form unknown                        (1)   D  a business organization, form unknown
                      (2)        D
                               a corporation                                                (2)   D  a corporation
                      (3)        D
                               an unincorporated entity {describe):                         (3)   D  an unincorporated entity (describe):


                      (4).       0   a public entity (describe,):.                          (4)   .O   8 publir. P.ntity_(rlescrihe,>:


                      (5)        D   other (specify):                                       (5)   D    other (specify):



           D        Information about additional defendants who are not natural persons is contained in Attachment 5.

6.         The true names of defendants sued as Does are unknown to plaintiff.
           a. [8J Doe defendants (specify Doe numbers): 1 to 10                           were the agents or employees of other
                     named defendants and acted within the scope of that agency or employment.
           b.     [8J     Doe defendants (specify Doe numbers): 1       to   10                        are persons whose capacities are unknown to
                          plaintiff.
7.         D        Defendants who are joined under Code of Civil Procedure section 382 are (names):




8.         This court is the proper court because
           a.       Dat least one defendant now resides in its jurisdictional area.
           b.       Dthe principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
           c.       I8I     injury to person or damage to personal property occurred in its jurisdictional area.
           d.       D       other (specify):




9.         D         Plaintiff is required to oomply with a claims statute, and
           a.       0    has complied with applicable claims statutes, or
           b.       D    is excused from complying because (specify):




                                                                                                                                                       Page 2 of3
PLO-Pl-001 [Rev. January 1, 2007)                            COMPLAINT-Personal Injury, Property
                                                                  Damage, Wrongful Death                                                 American LegalNel, Inc.
                                                                                                                                         www.FonnsWGlfld1ow.com
      Case 3:20-cv-02265-L-MSB Document 1-2 Filed 11/20/20 PageID.15 Page 7 of 10


                                                                                                                              PLD-Pl-001
                                                                                                    CASE NUMBER:
 SHORT TITLE:
 Henderson v. Target Corporation, et al.


10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
    causes of action attached):
    a.       DMotor Vehicle
    b.       DGeneral Negligence
       c.    D       Intentional Tort
       d.    D       Products Liability
       e.    [8l     Premises Liability
       f.    D       Other (specify):




11. Plaintiff has suffered
    a. [8l wage loss
    b.
             • lqss of use of prop~rtY
    c. [8l hospital and medical expenses
    d. [8l general damage
    e.
             • property damage
    f. [8l lass of earning capacity
    g.
             • other damage (specify):




12.     0      The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
       a.     D      listed in Attachment 12.
       b.     D      as follows:




13. The relief sought in this complaint is within the jurisdiction of this court.




14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
       a. (1) [81 compensatory damages
          (2)       D
                  punitive damages
          The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
          (1) [81 according to proof
          (2)       D
                  in the amount of: $

15.     D      The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):




Date: October 5, 2020


Daniel Petrov
                                (TYPE OR PRINT NAME)
                                                                             •                :t:s;fd.LAINTIFF OR ATTORNEY)

                                                                                                                                     Page J of 3
PLD-Pl-001 !Rev. January 1, 2007]                      COMPLAINT-Personal Injury, Property
                                                            Damage, Wrongful Death                                      American LegalNet, Inc.
                                                                                                                        www.FormsWOl'ldkJw.com
        Case 3:20-cv-02265-L-MSB Document 1-2 Filed 11/20/20 PageID.16 Page 8 of 10
                                       ..
                   ;I __ --1-l



                                                                                                                                                      PLD-Pl-001 I4
    SHORT TITLE:                                                                                                CASE NUMBER:
    Henderson v. Target Corporation, et al.



            One                                              CAUSE OF ACTION-Premises Liability                                              Page_,4_ _ __
                                 (number)
            ATTACHMENT TO                       [8J     Complaint      D      Cross - Complaint
            (Use a separate cause of action form for each cause of action.)

            Prem.L-1. Plaintiff (name): Denice Henderson
                                  alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                                  On (date): December 12, 2019                       plaintiff was injured on the following premises in the following
                                 fashion (description of premises and drcumstances of injury):
                                 Defendants negligently owner, maintained, managed and operated their premises by improperly leaving
                                 a tripping hazard in their Target store in Chula Vista, CA causing the Plaintiff to trip and fall and suffer
                                 serious injuries to her left leg/knee, requiring surgery.




           Prem.L-2.               ~        Count One-Negligence The defendants who negligently owned, maintained, managed and operated
                                            the described premises were (names):
                                            Target Corporation


                                          [8J         Does   ..,_1_ _ __     to 10
           Prem.L-3.               [8J    Count Two-Willful Failure to Warn [Civil Code section 846) The defendant owners who willfully
                                          or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                                          (names):
                                          Target Corporation


                                         [8J          Does 21_ _ __          to 10
                                          Plaintiff, a recreational user, was     D      an invited guest   D      a paying guest.
          Prem.L-4.                D     Count Three-Dangerous Condition of Public Property The defendants who owned public property
                                         on which a dangerous condition existed were (names):



                                                       D      Does _ _ _ _ _ to

                                         a. D          The defendant public entity had    D     actual    D     constructive notice of the existence of the
                                                       dangerous condition in sufficient time prior to the injury to have corrected it.
                                         b. D          The condition was created by employees of the defendant public entity.
          Prem.L-5. a.             D     Allegations about Other Defendants The defendants who were the agents and employees of the
                                         other defendants and acted within the scope of the agency were (names):



                                         D            Does _ _ _ __          to _ _ _ _ __

                            b.     D     The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                                         D    described in attachment Prem.L-5.b            D as follows (names):




                                                                                                                                                               Page1of1
  Form Approved for Optional Uso
   Judicial Council of California                            CAUSE OF ACTION-Premises Liability                                           Codo of Civil Procedure.§ 425.12
                                                                                                                                                      www.courtinfo.ca.gov
PLO-Pl-001(4) [Rov. Januaiy 1. 20071
                                                                                                                                                Am11rican LegalNet, Inc.
                                                                                                                                                www.FormsWorldlow.com
Case 3:20-cv-02265-L-MSB Document 1-2 Filed 11/20/20 PageID.17 Page 9 of 10




                      EXHIBITB
      Case 3:20-cv-02265-L-MSB Document 1-2 Filed 11/20/20 PageID.18 Page 10 of 10


                                          SUMMONS
                                                                                     I/! J
                                                                                           I°lr-2,,,/I                 ~ORCOURTUSEONLY

                                                                                                                         {SOLO PARA USO DE LA CORTE)
                                                                                                                                                          SUM-
                                                                                                                                                                   100

                                    (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:
 (AV/SO AL DEMANDADO):
                                                                                                                 ELECTROHICALLY FILED
                                                                                                                   Superior Court of California,
 Target Corporation and DOES 1 to 10                                                                                  County of San Diego
                                                                                                                    10i115/2020 at 02 :04:26 PM
 YOU ARE BEING SUED BY PLAINTIFF:                                                                                 Cieri< of the Superior Court
 (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                            By Yvette Mapula, Deputy Cieri<
 Denice Henderson



  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the infonnation
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court fonn that you can use for your response. You can find these court fom,s and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.gov/se/fhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court cleric for a fee waiver fonn. If you do nol file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups cit thP. California l P.gal SP.rvic:es WP.h si!P. (www.lRwhe~ocafifornia.org). the Califomi::i Courts OnlinP. Self-HP.Ip Center
 (www.courtinfo.ca.gov/selfhefp}, or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 /AV/SOI Lohan demandado. Si no responde dentro de 30 dias, la carte puede decidir en su contra sin escuchar su versi6n. Lea fa informaci6n a
 conlinuaci6n.
     Tiena 30 DiAS DE CALENDAR/O despu{ls de que le entreguen esta citaci6n y papeles Jegales para presentar una respuesta par escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una 1/amada telef6nica no lo protegen. Su respuesta par escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en fa carte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la carte y mas informacidn en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en fa
 biblioteca de /eyes de su condado o en la carte que le quede mas cerca, Si no puede pagar la cuota de presentaci0n, pida al secretario de la carte
 que le dlJ un formulario de exencidn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la carte fe
 podr;j quitar su suaiJu, Uinatu y bie11es sin mas adveriencia.
    Hay otros requisitos legales. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede /Jamar a un seNicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con Jos requisitos para obtener servicios legales gratuitos de un
 programa de seNicios fegales sin fines de lucro. Puede enconlrar estos grupos sin fines de fucro en el sitio web de California Legal SeNices,
 (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o ponii!ndose en contacto con fa corte o el
 cofeg/o de abogados locales. AV/SO: Par fey, la corte tiene derecho a reclamar /as cuotas y /os costos exentos par imponer un gravamen sobre
 cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
 paoar el nravamen de la carte an/es de que la carte pueda desechar el caso.
The name and address of the court is:                                                                     CASE NUMBER:
(El nombre y direcci6n de la carte es):                                                                   (NUm&ro de/ Caso):   37 -2020-00035445- CU- PO-CTL
Superior Court of San Diego, County of San Diego
330 W. Broadway
San Diego, CA 29101


The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el numero de te/efono de/ abogado de/ demandan/e, ode/ demandante que no liene abogado, es):
Daniel Petrov Petrov Law Firm 1320 Columbia St. Suite 200 San Diego, CA 92101
619.344.0360

DATE:               10,08/2020                                               Clerk, by
                                                                                                                      ~
                                                                                                              v. Map1d:a            , Deputy
(Fecha)                                                                      (Secretario) - - - - - - - - ' - - - - - - - ( A d j u n t o )
(For proof of service of this summons, use Proof of Service of Summons (form POS--010).)
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
[SEAL]        -----~                 NOTICE TO THE PERSON SERVED: You are served
                                     1.    Das an individual defendant.
                                     2.    Das the person sued under the fictitious name of (specify):

                                     3.    ~ n behalf of (specify):         /a,....,,_,'-         C u...-1"<>-"' ,4:;,,.,
                                          u~r:       D CCP 416.10 (corporalion}                                D CCP 416.60 (minor}
                                                     D CCP 416.20 (defunct corporation}                        D CCP 416.70 (conservatee}
                                                     D CCP 416.40 (association or partnership)                 D CCP 416.90 (authorized person)
                                                     D other (specify):
                                     4.   ~ Y personal delivery on (date):
                                                                                                                                                           Pae1of1
Form Adopled ror Mandatory Use                                                                                                    Code of Clv~ Proc&dure §§ 412.20, 465
  Judk:ial Council or CalirOl'nia
                                                                      SUMMONS                         Am111ican L11galNe1, rnc.
                                                                                                                                                  www.ooi.rtinfo.ca.gov
  SUM-100 (Rev. July 1, 2009]                                                                         www.FormsWor/d1ow.cam
